USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 1 of 12


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

MACK SIMS,                                   )
                                            )
                     Plaintiff,             )
              v.                            )
                                            )
                                            )
                                            )               JURY DEMANDED
CHARLES WICKS, a former Elkhart             )
County Prosecutor,                          )
CITY OF ELKHART, an Indiana                 )
Municipality,                               )
JOHN FAIGH, an Elkhart Police Officer,      )
                                            )
                                            )
                                            )
                                            )
                     Defendants.            )

                                        COMPLAINT

      The Plaintff, MACK SIMS, by and through his attorneys, Richard Dvorak, of DVORAK

LAW OFFICES, LLC; Marc Barnett, of MARC BARNETT AND ASSOCIATES, and Aaron

Rosenblatt, of CRIMINAL DEFENSE LAWYER OF CHICAGO, and complains against the

Defendant CITY OF ELKHART, CHARLES WICKS, and JOHN FAIGH, stating as follows:

                                  JURISDICTION AND VENUE

   1. The jurisdiction of this Court is invoked pursuant to the Civil Rights Act, 42 U.S.C. §

      1983 , § 1988, the judicial code 28 U .S.C. § 1331 and § 1343( a).

   2. Upon information and belief, the Defendants reside or are located within the

      jurisdictional limits of the Northern District of Indiana. The City of Elkhart and the




                                                 1
USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 2 of 12


     events described in this Complaint occurred within Elkhart County, which falls within the

     South Bend Division.

                                      THE PARTIES

  3. Plaintiff Mack Sims is a resident of Indiana who was tried and convicted – and later

     exonerated – of attempted murder in State of Indiana v. Sims, Elkhart Superior Court,

     Case No. 20D01-9311-CF-104.

  4. Defendant City of Elkhart (“Defendant City”) is an Indiana municipality located in

     Elkhart County. Defendant City is being sued on a Monell theory of liability, and also is

     being sued based on an indemnification theory of liability for the actions of Defendant

     Faigh.

  5. Defendant Faigh was at all times relevant to this complaint a sworn police officer of the

     Defendant City of Elkhart’s police force, acting under color of law and in the course and

     scope of his employment.

  6. Defendant Wicks was at all times relevant to this complaint an Elkhart County prosecutor

     acting under color of law and in the course and scope of his employment. The actions

     that give rise to this complaint were done when Defendant Wicks was acting in his

     investigatory role, though employed as a prosecutor.

  7. The State of Indiana is an indemnifying entity for any judgments entered against

     Defendant Wicks, however, it is not named as a Defendant in this suit.

                                           FACTS

  8. On or about November 2, 1993, at approximately 6 p.m., Shane Carey, a security guard at

     an adult education facility in Elkhart, Indiana arrived at his workplace for an evening


                                              2
USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 3 of 12


      shift. He inspected the premises and returned to his car, which was parked in the facility’s

      parking lot.

   9. According to Carey, at approximately 7 p.m., he noticed three Black men walk behind a

      nearby building, and then emerge into the parking lot a few minutes later. The men

      approached the car and one of them shot Carey in the face causing him serious but non-

      fatal injuries to his jaw and cheek.

   10. Carey sought assistance and emergency personnel were called. At approximately 7:30

      p.m., Elkhart police officers arrived and attempted to secure the scene. In the course of

      doing so they spotted the Plaintiff Mack, approximately 20 feet from the victim’s car.

   11. The Plaintiff had done nothing wrong and had no information about the shooting. The

      Plaintiff was by a path that was used widely by locals.

   12. The officers ordered the Plaintiff to come forward and he did so without protest.

   13. There was no probable cause to believe that the Plaintiff had anything to do with the

      shooters, who, presumably, would have swiftly left the area rather than stand near the car

      for fifteen to twenty minutes, waiting for the police to arrive.

   14. The Plaintiff and the surrounding area were searched but no guns were found. No shell

      casings or other physical evidence were ever retrieved. Although there were witnesses

      (apart from the victim) to the shooting, none could give a description of the shooter.

Suggestive Identifications Orchestrated by Defendant Detective Faigh

   15. Starting on the night of the shooting and continuing for some period thereafter, Elkhart

      Police Detective John Faigh conducted a series of unduly suggestive identification and/or

      line-up procedures, thereby causing the Plaintiff to be falsely identified as the shooter of


                                                3
USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 4 of 12


     Mr. Carey, and thereafter maliciously prosecuted based on this false and suggested

     identification.

  16. Defendant Faigh would falsely testify that the victim, Carey, had identified the Plaintiff

     in a photo lineup on the night of the shooting. No record of that lineup exists in the police

     reports and Carey testified that no such line-up occurred. This information thus was

     withheld from the prosecutor and the Plaintiff’s defense attorney.

  17. In fact, Defendant Faigh presented Carey with a single show-up photograph of Mack

     Sims, while Carey was in the emergency room, but not at the point where he was in fear

     of imminent death, immediately after the shooting. Every subsequent instance in which

     Carey identified Sims as the shooter was subsequently tainted by that one-person

     unnecessary, unduly suggestive and unreliable show-up.

  18. Despite this incredibly suggestive one-person photographic show-up, upon viewing the

     single photograph, Carey still only indicated that the Plaintiff “looked like” one of the

     assailants, and still did not make a positive identification of the Plaintiff as the shooter or

     one of the three Black men.

  19. Some time later, Faigh did present Carey with a photo array with a series of photographs.

     Faigh bullied and pressured Carey to make an identification of Sims.

  20. Later, at trial, Carey testified as follows regarding Faigh’s bullying: “[Faigh] put me

     under quite a bit of stress when he asked me. He was asking me a number of questions

     that irritated me to no end to say the least. And I don’t know what he was trying to

     accomplish, but I was not happy.”




                                                4
USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 5 of 12


   21. None of the above bullying tactics were put in police reports, and thus this information

      was withheld from the prosecution and the Plaintiff’s criminal defense lawyer.

   22. In a subsequent lineup, Carey finally made a positive identification of the Plaintiff Mack

      Sims, though this identification was tainted by the previous suggestive and coercive

      techniques utilized by Faigh, tactics that were not tendered to the prosecution and the

      Plaintiff’s criminal defense lawyer.

   23. A final lineup was then conducted by Faigh, and this time the line-up was inconclusive in

      that Carey indicated that he was “thrown off” by Sims facial hair.

   24. Carey’s identifications, which Faigh had secured through unduly suggestive procedures,

      were used against the Plaintiff at his criminal trial, denying the Plaintiff the right to a fair

      trial.

Unduly Suggestive Identifications conducted by Charles Wicks

   25. County Prosecutor Charles Wicks, acting in his capacity as an investigator and not as a

      prosecutor, also conducted an unduly suggestive line-up procedure by having Carey

      subjected to a session of hypnosis prior to viewing a photo array that included the

      Plaintiff.

   26. Before trial, Carey had indicated to Wicks that he was unable to identify the shooter. In

      response, in order to get Carey to falsely identify the Plaintiff, Wicks suggested he be

      hypnotized and instructed staff in his office that the hypnosis of Carey was to be kept a

      secret from the Plaintiff’s criminal defense lawyer.

   27. The hypnosis session was conducted by George Atkins, a physician’s assistant whom

      Wicks knew from Kiwanis Club, someone Defendant Wicks knew was unqualified to


                                                 5
USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 6 of 12


     conduct such hypnosis, although no person should have conducted such an analysis on an

     eyewitness in a criminal case.

  28. In the hypnosis session, Carey entered a dream like state in which he was made to believe

     he was re-experiencing the shooting.

  29. After the session, Defendant Wicks showed Carey a photo lineup in which Carey

     identified the Plaintiff due to a birthmark, knowing this would cause a false

     identification.

  30. Carey later stated that only after the hypnosis did the birthmark really stand out.

  31. This unduly suggestive and unreliable procedure orchestrated by Defendant Wicks

     caused the Plaintiff’s unlawful prosecution to continue, deprived the Plaintiff of his right

     to a fair trial, and caused his unlawful detention to be prolonged.

  32. Charles Wicks’ use of hypnosis was unduly suggestive and scientifically unreliable and

     resulted in a fabricated memory.

  33. The use of hypnosis to program Carey’s memory was hidden from the Plaintiff and his

     defense attorneys by Defendant Wicks.

  34. The Plaintiff was convicted of attempt murder, and was given a 35-year sentence.

  35. Later, the Plaintiff filed a post-conviction petition, unaware of the hypnosis issue, and the

     case was set for an evidentiary hearing on that petition on February 8, 2012. During this

     hearing, the deputy prosecuting attorney assigned to the case, who was not on the original

     trial team, Graham Polando, on his own informed the court that Charles Wicks, now a

     judge and the former lead trial deputy, had instructed Polando to keep the use of hypnosis

     secret from the court and the Plaintiff.


                                                6
USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 7 of 12


  36. Instead, to his credit, Mr. Polando went against Defendant Wicks desire to continue the

      cover-up, and first exposed Defendant Wicks’ misconduct.

  37. Despite this revelation, the Plaintiff’s conviction was not overturned and then dismissed

      until sometime after the Seventh Circuit’s February 1, 2019 decision to grant the

      Plaintiff’s federal habeas corpus petition.

  38. The fact that hypnosis had been used to manipulate Carey’s memory was exculpatory

      and/or impeachment evidence which the Plaintiff’s attorneys would have used to

      undermined the testimony of the state’s sole eye-witness, had the Plaintiff’s attorneys

      known about it at trial.

  39. The hiding of this information violated the Plaintiff’s right to a fair trial.

  40. There was never probable cause to suspect the Plaintiff of the shooting he was only

      implicated after the individual Defendants conducted the suggestive identifications

      described above.

  41. On April 26, 2019, the case against the Plaintiff was dismissed by the Elkhart Superior

      Court, resolving the Plaintiff’s criminal case in a manner consistent with the Plaintiff’s

      innocence.

                                            COUNT I
                               42 U.S.C. 1983 Due Process Claim
                       For Violation of the Plaintiff’s Right to a Fair Trial
                            Plaintiff v. Defendants Faigh and Wicks

  42. The Plaintiff realleges every paragraph in this Complaint in this Count.

  43. Defendants Faigh and Wicks created and/or participated in unduly suggestive

      identification procedures, and they did so unreasonably, willfully, wantonly, and/or

      intentionally.

                                                 7
USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 8 of 12


  44. Defendants Faigh and Wicks also withheld exculpatory and/or impeaching material from

     the Plaintiff, in violation of the Plaintiff’s fair trial rights, pursuant to Brady.

  45. Moreover, Defendants Faigh and Wicks manufactured false evidence in violation of the

     Plaintiff’s right to a fair trial, namely the false identifications of the Plaintiff.

  46. These identification procedures, withholding of such evidence and/or the manufacturing

     of such evidence, resulted in the tainting of the sole witness’s testimony, irreparably

     harmed the Plaintiff’s right to receive a fair trial (in violation of the Plaintiff’s

     constitutional due process and fair trial rights), causing the Plaintiff damages including

     but not limited to loss of liberty, loss of income, and emotional injuries related to his

     wrongful imprisonment.

                                        COUNT II
         42 U.S.C. 1983 Manuel Fourth Amendment Unlawful Detention Claim
                        Plaintiff v. Defendants Faigh and Wicks

  47. The Plaintiff realleges every paragraph in this Complaint in this Count.

  48. Defendants Faigh and Wicks, acting willfully and wantonly, caused the Plaintiff to be

     detained without there existing any probable cause to believe that the Plaintiff had

     committed a crime. Defendants Faigh and Wicks did so in violation of the Plaintiff’s

     rights under the Fourth Amendment.

  49. The Defendants’ conduct caused the Plaintiff damages including but not limited to loss of

     liberty, loss of income, and emotional injuries related to his wrongful prosecution and

     imprisonment.

                                       COUNT III
             42 U.S.C. 1983 Julian Due Process Malicious Prosecution Claim
                        Plaintiff v. Defendants Faigh and Wicks


                                                 8
USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 9 of 12


  50. The Plaintiff realleges every paragraph in this Complaint in this Count.

  51. Defendants Faigh, and Defendant Wicks, acting willfully, wantonly and maliciously,

     caused the Plaintiff to be detained, prosecuted and imprisoned without there being

     genuine probable cause to believe that the Plaintiff had committed a crime, in violation of

     the Plaintiff’s due process rights under the Fifth and Fourteenth amendments.

  52. The Defendants’ conduct caused the Plaintiff damages including but not limited to loss of

     liberty, loss of income, and emotional injuries related to his wrongful imprisonment.

                                              COUNT IV
                                   42 U.S.C. 1983 – Monell Claim
                                Plaintiff v. Defendant City of Elkhart

  53. Each paragraph of this Complaint is fully restated and incorporated herein.

  54. The Plaintiff had a fundamental rights under the Fourth, Fifth and Fourteenth

     Amendments to not be falsely detained, maliciously prosecuted and denied his right to a

     fair trial.

  55. Defendant Faigh was at all times relevant to this complaint employed by Defendant City

     of Elkhart and was acting within the scope of his employment.

  56. Defendant Faigh was acting under color of law at all times.

  57. Additionally and/or alternatively, the City of Elkhart’s actions or inactions in this case

     supply the requisite color of law element to this Section 1983 action.

  58. The City’s failure to properly supervise, train, and discipline Defendant Faigh allowed

     him to act with impunity and to use his police power to frame innocent persons such as

     the Plaintiff.




                                                9
USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 10 of 12


  59. At all relevant times, the Defendant City of Elkhart had a custom of failing to properly

     train, supervise and discipline its police officers, Defendant Faigh included.

  60. At all relevant times, the Defendant City of Elkhart had, in effect, policies and

     procedures, rules, regulations, and general orders regarding the conduct of both on and

     off duty officers, agents, representatives, and or employees.

  61. Defendant City of Elkhart had a duty to institute and promulgate procedures,

     investigations and disciplinary actions that would have protected the Plaintiff, but it

     failed to do so.

  62. Defendant City of Elkhart had a duty to institute and maintain a proper early warning

     system to identify problem officers but failed to do so.

  63. The Defendant City of Elkhart’s failure was the direct cause of Defendant Faigh’s

     misconduct, which is elsewhere described in this complaint.

  64. Defendant City of Elkhart’s had a de facto policy and practice of allowing its police

     officers to frame innocent persons though unduly suggestive and identification

     procedures, through the withholding of Brady materials, and through the manufacturing

     of evidence, including but not limited to the use of such similar unconstitutional

     procedures in the case of Keith Cooper and Christopher Parish, two innocent men who

     were framed for a 1996 robbery through false identification procedures by one or more

     Defendant City officers, who did not face termination for such actions, which merely

     emboldened Defendant Faigh’s conduct in this case.




                                               10
USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 11 of 12


   65. Defendant City is notorious for not disciplining officers, and the officers in the Cooper

       and Parish case had long disciplinary histories, but Defendant Faigh’s disciplinary history

       was even longer.

   66. In fact, all or nearly all detectives and high-ranking Elkhart officers, including Defendant

       Faigh, had or have long disciplinary histories, yet the Chief continued to promote them

       anyway, again emboldening officers such as Defendant Faigh to commit the type of

       misconduct described in this complaint.

   67. This misconduct has been going on for decades, and and, in fact, in 1994, Defendant City

       commissioned a report indicating that the Police Department had a systematic practice of

       failing to properly train, supervise, and discipline officers who commit serious

       misconduct. Yet, despite the issuance of this 1994 report, no significant reforms were

       taken, and Defendant City’s failure to adequately discipline officers such as Defendant

       Faigh continued, causing injury to the Plaintiff.

   68. As a result of Defendant City’s policies, practices, and customs, the Plaintiff suffered

       damages, including but not limited to those described above

                                           COUNT V
                              Indemnification (State Law Claim)
                                Plaintiff v. the City of Elkhart


   69. The Plaintiff brings state-law indemnification claims against the City of Elkhart for any

       judgment entered against its officer Defendant Faigh.

       WHEREFORE, pursuant to 42 U.S.C. § 1983 and§ 1988, Plaintiff demands

compensatory damages from the Defendants, and because Defendants Faigh and Wicks acted

maliciously and wantonly, substantial punitive damages against Defendants Faigh and Wicks,

                                                 11
USDC IN/ND case 3:19-cv-01168-JD-MGG document 1 filed 12/17/19 page 12 of 12


plus the costs of this action, plus attorneys’ fees and other and additional relief as this Court

deems equitable and just.

       THE PLAINTIFF DEMANDS A TRIAL BY JURY


                                                       Respectfully Submitted
                                                       s/Richard Dvorak
                                                       Richard Dvorak
                                                       An Attorney for the Plaintiff


Richard Dvorak
DVORAK LAW OFFICES, LLC
6262 Kingery Highway, Suite 305
Willowbrook, IL 60527
630-568-3190 (p)
(312) 873-3869 (f)
richard.dvorak@civilrightsdefenders.com




                                                  12
